J-S43043-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                             IN THE SUPERIOR COURT OF
                                                               PENNSYLVANIA
                            Appellee

                       v.

GUILLERMO ALMANZA-GONZALEZ, JR.

                            Appellant                        No. 1885 MDA 2015


            Appeal from the Judgment of Sentence October 1, 2015
                In the Court of Common Pleas of Berks County
             Criminal Division at No(s): CP-06-CR-0005473-2014


BEFORE: GANTMAN, P.J., PANELLA, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                                      FILED MAY 19, 2016

        Guillermo   Almanza-Gonzalez,          Jr.   (“Appellant”)   appeals   from   his

judgment of sentence for aggravated assault, recklessly endangering

another person (“REAP”) and conspiracy to commit aggravated assault.1 We

affirm.

        On September 16, 2014, a jury found Appellant guilty of the

aforementioned charges.          On October 1, 2015, the trial court sentenced

Appellant to 8½ - 25 years’ imprisonment. Appellant filed a timely appeal,

and both Appellant and the trial court complied with Pa.R.A.P. 1925.

        Appellant raises three issues in this appeal, but we can easily

condense them into one: whether the evidence is sufficient to support

____________________________________________


1
    18 Pa.C.S. §§ 2702(a)(1), 2705, and 903, respectively.
J-S43043-16


Appellant’s convictions for aggravated assault, REAP and conspiracy.       Our

standard of review for such challenges is well-settled:

      [W]hether[,] viewing all the evidence admitted at trial in the
      light most favorable to the [Commonwealth as the] verdict
      winner, there is sufficient evidence to enable the fact-finder to
      find every element of the crime beyond a reasonable doubt. In
      applying [the above] test, we may not weigh the evidence and
      substitute our judgment for the fact-finder. In addition, we note
      that the facts and circumstances established by the
      Commonwealth need not preclude every possibility of innocence.
      Any doubts regarding an appellant’s guilt may be resolved by the
      fact-finder unless the evidence is so weak and inconclusive that
      as a matter of law no probability of fact may be drawn from the
      combined circumstances. The Commonwealth may sustain its
      burden of proving every element of the crime beyond a
      reasonable doubt by means of wholly circumstantial evidence.

Commonwealth v. Gonzalez, 121 A.3d 711, 716 (Pa.Super.2015).

      Viewed in the light most favorable to the Commonwealth, the evidence

is as follows:

      In the early morning hours of August 16, 2014, Israel Maisonet
      (nicknamed ‘Izzy’) was with his girlfriend, Jada Johnson, Brian
      Ruiz, and Neida Respaldo (nicknamed ‘Beba’). At some point,
      [Appellant] called Beba’s phone, which was put on speaker.
      [Appellant] challenged Maisonet to a ‘fair fight,’ meaning that it
      would be a one-on-one fight with no kicking or weapons.
      Maisonet understood to go to the 300 block of South 6th Street
      in the City of Reading. Johnson did not want Maisonet to engage
      in any conflict, but he insisted on going immediately.

      Maisonet and Johnson arrived at the designated block around
      2:20 or 2:30 a.m. [Appellant] and six other males were at the
      scene. These individuals were Luis Segura (nicknamed
      ‘Pacman’), Luis’s younger brother Iziah Segura ( ‘Little Pac’),
      Jesus Quintero (‘B.T.’ or ‘Batata’), Hector Samot (‘Negro’),
      Jefferson Capellan-Ofarril (‘Jefro’), and Jesus Andrew Lopez-
      Perez. [Appellant]’s nickname was ‘Pelon’. Johnson had known
      all of the males for several years. Kelsey Kohl, Beba, and Beba’s
      mother, Julia Morales, were also present at the scene. A sibling

                                     -2-
J-S43043-16


     of Beba’s may have also been present. Johnson sat on the steps
     to Beba’s porch, which was in the immediate area. Maisonet
     took off his shirt, sweater, and hat and handed the items to
     Johnson. Capellan-Ofarril, who had been shirtless the entire
     time, was now the individual who would be fighting Maisonet.
     Beba’s mother patted down Maisonet and Capellan-Ofarril for
     weapons.

     The two began fighting in the middle of the street. Maisonet
     landed a big punch and attempted to kick Capellan-Ofarril, but
     the other males at the scene broke them up.                Quintero
     exchanged some words with Maisonet. [Appellant] pulled out a
     knife from his front pocket and said ‘one more dirty shit and he
     is getting it.’ Jesus Lopez-Perez testified instead that [Appellant]
     had retrieved the knife from an empty lot on South 6th Street.

     The fight resumed, and Maisonet again punched Capellan-Ofarril
     and attempted to kick him. At this time, most of the males
     begin attacking Maisonet. During the fight, Kelsey Kohl had
     been standing and holding [Appellant]’s arm. She tried to stop
     [Appellant] from joining the fight, but he slipped away and
     began hitting Maisonet. Maisonet was rushed from the middle of
     the street up onto a porch across the street, as the group
     continued to punch and kick him. [Appellant] ran to the porch,
     reached through the railing, and stabbed Maisonet in the neck.

     The group fled. Luis Segura rode by on a bicycle and told
     Johnson, ‘This is why I told you to stay the fuck off my block.’
     Maisonet was able to get up and run to the street, where he
     collapsed.

     At around 2:30 or 2:45 that morning, Sergeant Scott Shultz, a
     Patrol Supervisor with the Reading Police Department, was in his
     police vehicle with Officer Santiago Hernandez. Shultz noticed
     three or four people walking southbound away from the 300
     block of South 6th Street, which got his attention.          The
     individuals were not running, but they were walking quickly and
     with a purpose - as if ‘they wanted to get out of that area
     quickly.’ Prompted by this, Sergeant Shultz drove into the 300
     block of South 6th Street.      Mid-block he saw two females
     standing on the sidewalk yelling and waving their arms, trying to
     get the officers’ attention. Shultz saw Maisonet’s lifeless body
     lying on the street between two parked cars. He was later


                                    -3-
J-S43043-16


      pronounced dead at the scene by Emergency                     Medical
      Technicians with the Reading Fire Department.

      The next day, Iziah Segura saw [Appellant] and Capellan- Ofarril
      walking from the Schuylkill River. [Appellant]’s pants were wet,
      so they went to [Appellant]’s house to change and to do laundry.
      Police arrived to arrest them shortly thereafter. Later, while in
      custody, [Appellant] told Iziah Segura, ‘I did it.’ [Appellant] also
      stated that he had ‘wrapped the knife around like clothes, pissed
      on it, and put it in his back yard. And then in the morning, him
      and Jefferson went down and they threw it in the Schuylkill
      River.’

Pa.R.A.P. 1925 Opinion, at 2-3.

      The Crimes Code provides in relevant part that a person is guilty of

aggravated assault if he “attempts to cause serious bodily injury to another,

or   causes   such   injury   intentionally,   knowingly   or   recklessly    under

circumstances manifesting extreme indifference to the value of human life.”

18 Pa.C.S. § 2702(a)(1).      The Crimes Code defines REAP as follows: “A

person commits a misdemeanor of the second degree if he recklessly

engages in conduct which places or may place another person in danger of

death or serious bodily injury.” 18 Pa.C.S. § 2705.

      The trial court reasoned:

      It is beyond dispute that the victim suffered serious bodily
      injury. The only issue is whether the jury had sufficient evidence
      to conclude beyond a reasonable doubt that Appellant
      participated in the attack, and that his conduct was intentional,
      knowing, or reckless. The Commonwealth introduced evidence
      that the victim, Israel Maisonet, was attacked by multiple
      individuals. Maisonet was repeatedly punched and kicked by the
      group, and he was led to a porch where the beating continued.
      At this point, [Appellant] approached the porch, reached through
      the railing, and stabbed Maisonet in the neck. The
      Commonwealth also introduced evidence that [Appellant] later

                                       -4-
J-S43043-16


     confessed to his participation in the attack and disposed of the
     knife in the Schuylkill River. From this evidence, a reasonable
     jury could easily conclude that [Appellant] was guilty of
     aggravated assault and recklessly endangering another person.

Pa.R.A.P. 1925 Opinion, at 5.   The trial court correctly concluded that the

evidence was sufficient to sustain Appellant’s convictions for aggravated

assault and REAP, because Appellant stabbed the victim during a brawl in

which Appellant and his cohorts mercilessly beat the victim to death.

     To sustain a conviction for criminal conspiracy, the Commonwealth

must prove beyond a reasonable doubt that the defendant (1) entered into

an agreement to commit or aid in an a criminal act with another person or

persons (2) with a shared criminal intent, and that (3) an overt act was done

in furtherance of the conspiracy.   Commonwealth v. Johnson, 920 A.2d

873, 878-79 (Pa.Super.2007). The defendant himself need not commit the

overt act; it need only be committed by a co-conspirator.      Id.   We have

explained the agreement element of conspiracy as follows:

     The essence of a criminal conspiracy is a common
     understanding, no matter how it came into being, that a
     particular criminal objective be accomplished. Therefore, a
     conviction for conspiracy requires proof of the existence of a
     shared criminal intent. An explicit or formal agreement to
     commit crimes can seldom, if ever, be proved and it need not
     be, for proof of a criminal partnership is almost invariably
     extracted from the circumstances that attend its activities. Thus,
     a conspiracy may be inferred where it is demonstrated that the
     relation, conduct, or circumstance of the parties, and the overt
     acts of the coconspirators sufficiently prove the formation of a
     criminal confederation. The conduct of the parties and the
     circumstances surrounding their conduct may create a web of
     evidence linking the accused to the alleged conspiracy beyond a
     reasonable doubt. Even if the conspirator did not act as a

                                    -5-
J-S43043-16


     principal in committing the underlying crime, he is still criminally
     liable for the actions of his co-conspirators in furtherance of the
     conspiracy.

Johnson, 920 A.2d at 878.

     The trial court reasoned:

     The Commonwealth introduced evidence that [Appellant] and the
     other attackers acted in concert while attacking Israel Maisonet.
     [Appellant] called Maisonet and challenged him to a fight. When
     Maisonet arrived on the scene, it became evident that he would
     now be fighting Jefferson Capellan-Ofarril. During the one-on-
     one fight, Maisonet twice attempted to kick his opponent. The
     group voiced its displeasure after the first kick; after the second
     kick, Maisonet was mercilessly attacked by much of the group,
     including [Appellant]. Based on this evidence, a reasonable jury
     could certainly conclude that the group had a shared criminal
     intent, and that they therefore had conspired to commit
     aggravated assault.

Pa.R.A.P. 1925 Opinion, at 7.      We agree with the trial court that the

evidence was sufficient to sustain Appellant’s convictions for conspiracy to

commit aggravated assault.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/19/2016




                                    -6-